DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11 March 2021 overcomes the objections and rejections of 27 November 2020.  Claims 1, 2, 4, and 6-18 are pending and examined on the merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard McNeely on 22 March 2021.
The application has been amended as follows: 
In the specification, page 25, second paragraph, last line, change the text “tartarate” to --tartrate--.
In claim 1, line 2: amend “stereoisomers thereof, and pharmaceutically acceptable salts” to --a stereoisomer thereof, or a pharmaceutically acceptable salt--.
In claim 1, line 4: amend “compounds of Formula I” to --a compound of Formula I--.
In claim 4, lines 2-3: amend “acceptable salts are selected” to --acceptable salt is selected--.
Claim 4, line 3: remove “phenylacetae”.
In claims 4 and 6, amend the text “tartarate: to --tartrate--.

    PNG
    media_image1.png
    127
    170
    media_image1.png
    Greyscale
 with the following structure --
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
--.
Allowable Subject Matter
Claims 1, 2, 4, and 6-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699